— Appeal by defendant from a *706judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered June 17, 1982, convicting him of attempted criminal possession of a weapon in the second degree, after a plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 621; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Mangano, Brown and Rubin, JJ., concur.